DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application, filed 10/15/2018, is a divisional of application 10/539,797 (now US Patent No. 10,101,325). Application 10/539,797 was filed as a proper National Stage (371) entry of PCT Application No. PCT/GB03/05607, filed 12/22/2003. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 0229747.1, filed on 12/20/2002 in the United Kingdom.

Status of the Claims
Claims 28-32, 34-36 and 38-41 are pending; claims 1-27, 33 and 37 are canceled; claim 28 is amended. Claims 28-32, 34-36 and 38-41 are examined below. 

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-32, 34-36 and 38-41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 28 recites “wherein the anti-calprotectin antibody- or antibody fragment coated nanoparticles have a diameter in the range 65-140 nm”, although Applicant’s remarks (filed 06/06/2022, page 6) indicate the diameter range recited represents the diameter of the nanoparticle component themselves, the pending claim language is still indefinite because it appears to suggest the diameter is a diameter for the coated nanoparticle (i.e., the nanoparticle with antibody or antibody fragment thereon, namely a diameter of the entire particle, inclusive of antibody component thereon). It is suggested that Applicant amend the claim in order to recite language that makes it clear it is the nanoparticle that has a diameter within the recited range (consistent with remarks filed 06/06/2022), for example something such as, “comprising: one or more antibody- or antibody fragment-coated nanoparticles, wherein the nanoparticles have a diameter of 65-140 nm”. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-32, 34-36, 38, 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aversen et al., Circulation, 94(8), (1996), (2 pages) in view of Craig et al., US 4, 401,765, Fagerhol et al., US 5,455,160 and Zuk et al., US 4,208,479.
Aversen et al. is as cited previously teaching an assay for the detection of calprotectin in plasma (teaching detection of the marker calprotectin to detect granulocyte activation in acute coronary syndrome) .
Arvesen is silent as to the assay components, and as such fails to teach a kit comprising one or more anti-calprotectin antibody- or antibody fragmented-coated nanoparticles having a diameter of 65-140 nm (claim 1).
Craig is as cited in detail in the non-final office action, namely teaching a light scattering immunoassay using particle reagents with high refractive index shell-core polymers covalently bonded to compounds of biological interest; Craig teach the assay as an agglutination assay for the detection of a target analyte (see as cited at the abstract, col. 2, lines 3-19, col. 3, lines 24-26, col. 4, lines 48-60, col. 8, lines 52-62). Craig teach the advantages to this type of assay is that turbidimetric detection is a preferred way to measure immunological reactions via particle reagents, requiring no special equipment other than a spectrophotometer, which is generally available in clinical laboratories (col. 4, lines 44-48); that this assay provides increased detectability over conventional immunoprecipitation techniques, due to reagent cost and allows the use of smaller patient volumes (col. 9, lines 2-6). Craig teach specific binding reagent, namely antibody, immobilized particles for binding the targeted analyte of interest (col. 4, lines 11-25, col. 8, lines 3-9, 67 to col. 9, lines 9-49, and also at Example 15, claims 4-11 and 16).These antibody particle conjugate reagents are taught by Craig as capable of being used for direct particle enhanced turbidimetric immunoprecipitation assay (col. 8, line 64 to col. 9, line 9, and Example 15). 
Further, see Craig teach in order to optimize turbidity change during agglutination, it is important to select the particle size with care (col. 4, lines 54-56), see the particles of Craig having an approximate diameter of 0.03-0.1 µm (30-100 nm, see col. 4, lines 11-25 and claims). See also Example 15, Craig demonstrate the use of particles with diameter of 69 nm. 
Fagerhol et al. teach calprotectin measured quantitatively using different immunological techniques that use polyclonal antibodies raised in rabbits and rats to calprotectin (see col. 11, lines 7-10). Regarding kits, see Fagerhol is further demonstrating that the concept of packaging together necessary reagents for calprotectin immunoassay (in kit form) was a concept previously known and recognized in the art (see Fagerhol, col. 11, lines 53-63, the concepts of calprotectin detection kits was previously publicly disclosed/known in the art, prior to the claimed invention).
Nonetheless, the benefits of assembling kits was described by Zuk et al. who teach that “[i]n performing assays it is a matter of substantial convenience, as well as providing significant
Enhancement in accuracy to provide the reagents combined in a kit...” (Column 22, Lines 20-68).
	It would have been prima facie obvious to one having ordinary skill in the art to have   modified the assay of Arvesen et al., such to provide the assay as the Turbidimetric assay of Craig et al. (namely to have provided the assay reagent as antibody coated nanoparticles as in Craig et al.), one motivated to do so in order to provide particle based assay product because such particle based assays require no special equipment other than a spectrophotometer, which is
generally available in clinical laboratories, and because assays performed with particle
immobilized antibodies increase detectability over conventional immunoprecipitation
techniques, and as such this type of assay (these types of reagents) in turn saves with respect to
reagent costs, and also provides the advantage of requiring small sample volumes.
	One having ordinary skill in the art would have a reasonable expectation of success modifying Aversen in order to provide the assay as the product of Craig because Aversen does not limit their assay to any particular assay method/product, and because Craig supports that providing such particle reagent is (calprotectin on a nanoparticle) is well within the skill level of the ordinary artisan. 
Further one having ordinary skill would have a reasonable expectation of success because Craig teach such turbidimetric assays as being suitable for detection of a wide variety of substances in biological fluids (including plasma, which is the sample of Arvesen). Additionally, the ordinarily skilled artisan would have a reasonable expectation of success providing the assay of Arversen as a nanoparticle immobilized antibody (reagent for turbidimetric assay) because calprotectin antibodies were well known and available in the art at the time (see Fagerhol et al.).
	Additionally, one having ordinary skill would have been motivated to provide the assay/reagent as taught by the combination of Arvesen et al., Craig et al. and Fagerhol et al. as a kit (in kit form) because the benefits of packaging assay reagent together in the form of a kit were well known, in particular one would be motivated to provide the assay/reagent in the form of a kit for convenience, as well as for improvement in accuracy, and/or for the purpose of commercial sale as taught by Zuk et al. (and as such, one having ordinary skill would further have a reasonable expectation of success providing the assay/reagent in kit form).
Regarding the limitation that the diameter of the antibody or antibody fragment-coated
nanoparticles is in the range 65-140 nm, see as indicated previously above, Craig et al. teach
that to optimize the turbidity change which occurs during particle agglutination, it is important
to select the particle size with care (column 4, Lines 54-56). The particles of Craig et al. have
approximate diameter range of 0.03-0.1 um (30-100 nm, i.e., “nanoparticles”; see Column 4,
Lines 11-25 and the Claims). Craig et al. also exemplifies particles having a diameter of 69 nm
to which polyclonal antiserum was attached (Example 15, see especially at Column 20, Lines
49-50). The example of Craig comprising a nanoparticle of 69 nm, reads on the claimed nanoparticle size (is a value that is within the claimed range, and as such addresses the claimed range). However, as noted previously, it is also the case that  where the range taught by the prior art overlaps the range instantly claimed, a prima facie case of obviousness exists.
Furthermore, as noted previously, Craig et al. teach that it is important to select the particle size with care in order to optimize the turbidity change which occurs during agglutination (Column 4, Lines 54- 56). The reference further teaches that the particle size may be controlled (Column 7, Lines 6-11). Therefore, Craig supports that the nanoparticle diameter is a result-effective variable, and as such it would have also been obvious to have arrived at the claimed size ranges out of the course of routine optimization of experimental conditions, namely selecting from values within the art disclosed range (see MPEP 2144.05).
Regarding the limitations recited at the preamble of the claim, namely, “...for use in a direct turbidimetric diagnostic assay method capable of measuring calprotectin with precision in samples having calprotectin concentrations throughout the range of 0.5-50 mg/mL,” applicant is reminded that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3). In the present case, the limitations indicated above at the preamble fail to structurally distinguish the claimed product, which is a kit from the above cited prior art. See in particular, the only component of the kit recited is the antibody or antibody fragment coated nanoparticles with diameter of 65-140 nm.
Further, regarding the limitations recited at the body of the claim, namely “...wherein said assay method is an assay method for the determination of calprotectin in a calprotectin-containing body fluid, said method comprising the steps of...,” and method steps (a)-(c), it is also noted that these limitations are also directed to the intended use of the claimed kit (i.e., are method steps directed to the use of the claimed kit, the invention itself is a product). Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the present case, the only structural component is the antibody or antibody fragment coated nanoparticle. 
In the present case, the combination of the cited prior art results in a kit structurally indistinct from that which is claimed. The calprotectin coated nanoparticles as taught by the combination of the cited art would be capable of the same intended use as presently claimed, namely would be capable of use in a diagnostic assay method, since the antibody coated on the particles would similarly be capable of binding calprotectin (the combination of the cited art is teaching an antibody that binds calprotectin).
Regarding Claim 29, reciting that the kit further comprises “...a calprotectin solution of known concentration or a set of such solutions having a range of calprotectin concentrations.” See as discussed in detail previously above, Fagerhol et al. is an example in the art teaching a diagnostic assay/kit for the detection of calprotectin. Fagerhol et al. also teaches providing a range of calprotectin standards (dilutions of predetermined concentrations of purified calprotectin in assay buffer) for the purpose of the generating an optical density calibration curve (see Column 4, Lines 3-5; Figure 1). 
It would have been further prima facie obvious to one of ordinary skill in the art at the time of the invention to also include the calibration reagent standards in the form of solutions of known calprotectin concentrations in the kit, as taught by Fagerhol et al., for the purpose of generating a calibration curve to which to compare the measured results specific to a calprotectin-containing body fluid and obtaining a quantifiable calprotectin concentration. As
such, one having ordinary skill would have a reasonable expectation of success providing the
calibration reagents in kit form.
Regarding claims 30 and 32, the claims recite that the kit in the independent Claim 28
further comprises, a “light transmitting vessel,” and a “detector.” Craig et al. exemplify the use
of quartz cuvettes and a spectrophotometer in performing their turbidimetric assay methods
(Column 4, Lines 44-51; Examples 8-9 and 15).
	It would have been further prima facie obvious to have provided as part of the kit as
taught by the combination of Arvesen et al. and the cited prior art, a quartz cuvette (i.e., light
transmitting vessel) and a spectrophotometer (detector), such that all
components required for turbidimetric assay are conveniently provided together (see the
advantages of providing necessary reagents/materials in kit form are discussed previously
above, one having ordinary skill would have a reasonable expectation of success providing the
necessary materials together in the form of a kit for the reasons as discussed in detail
previously above).
Regarding Claim 31, that the kit further comprises an “opacification enhancer,” see
Craig et al. further teach that the agglutination reaction can be accelerated by the presence of
an agglutinating enhancer (i.e., an “opacification enhancer”) such as polyethylene glycol or
sodium dodecyl sulfate (Column 9, Lines 49-54).
Regarding Claim 31, that the kit further comprises an “opacification enhancer” see
Craig et al. further teach that the agglutination reaction can be accelerated by the presence of
an agglutinating enhancer (i.e., an “opacification enhancer”) such as polyethylene glycol or
sodium dodecyl sulfate (Column 9, Lines 49-54).
It would have been further prima facie obvious to have provided, as part of the kit as taught by the combination of Arvesen et al. and the cited prior art the agglutinating enhance of Criag, one motivated to do so in order to provide an assay capable of achieving an accelerated reaction. One having ordinary skill would have a reasonable expectation of success because it would provide reagents for an accelerated (an improvement) assay (i.e. would be able to provide an assay that can be performed with an improved result). 
Regarding claim 41, see also immediately above, as this addresses the claimed kit comprising two reagent mixtures.
Claim 34 further recites limitations specific to the intended use of the claimed kit, namely wherein the assay method is “direct turbidimetric assay method for the determination of calprotectin at concentrations of 0.5 to 50 mg/L...” As already noted, Craig et al., teaches a light scattering immunoassay in biological fluids using particle reagents and was able to detect analytes at levels on the order of pg/mL (see e.g. Tables 3, 6, 8-10). The combination of the prior art teaches the reagents of the claimed kit, and therefore it would be expected that the kit of the combination of the prior art as set forth above, would also be capable of the same intended use, namely detecting calprotectin at concentrations with the claimed range (see discussion above).
Regarding claims 35, 36 and 40, as discussed previously the limitations of claim 35 are similarly directed to the intended use (and not components specific of the kit itself). The kit as taught by the combination of the cited art would be expected capable of the same intended use (see reasoning as discussed previously and above).
Regarding claim 38, the combination of the cited art does teach polyclonal anti-calprotectin antibodies (see Fagerhol et al. are polyclonal antibodies). Regarding the kit as taught by the combination of the cited art above, it would necessarily follow that the antibodies be either directly or indirectly bound/coupled to the nanoparticle. The cited art addresses the claim.

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arvesen
et al. in view of Craig et al., Fagerhol et al. and Zuk et al., as applied to Claims 28 and 37 above,
and further in view of the Dávalos-Pantoja et al. (J. Biomater. Sci. Polymer Edn, 11(6) (2000)
657-673).
	Claim 39 further recites, wherein “...said anti-calprotectin antibodies or antibody fragments are egg polyclonal antibodies or fragments thereof.”
	Arvesen et al. and the cited prior art teach a kit substantially as claimed, see as discussed in detail above. 
However, the combination of the cited art fails to teach polyclonal antibody derived
from egg. 
Dávalos-Pantoja et al. teaches the development of a diagnostic test based on egg yolk
antibody (IgY)-latex nanoparticle agglutination (see Figure 1) and an advantage of improved
detection sensitivity for the antigen because of reduced interference from mammalian IgG that
normally affects mammalian derived polyclonal and monoclonal antibodies (see Page 659).
It would have been prima facie obvious to have provided the polyclonal calprotectin
antibodies as polyclonal egg yolk antibody because such antibodies improve sensitivity for the
antigen as a result of reduced interference. With the combination of the cited prior art, one
having ordinary skill would have a reasonable expectation of success to provide the egg-
derived, polyclonal calprotectin antibodies as the nanoparticle bound antibodies because the
modification would merely amount to providing reagents capable of higher sensitivity.

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive for the reasons discussed below:
Regarding remarks at page 6, Applicant indicates amendments to overcome the previous rejection of claim 28 under 35 U.S.C. 112(b). However, the rejection is maintained. Although Applicant did amend the claim and did clarify in remarks (filed 06/06/2022) that it is the nanoparticle that has the claimed diameter, this is still not clearly how the claim is limited by the amended claim language. Rather, as presently recited, the language still suggests that the claimed diameter encompasses the nanoparticle with the antibody (or fragment) thereon (i.e., is a diameter range for the entire conjugate).
	Regarding the rejection of claims under 35 U.S.C. 103, at remarks pages 6-9 Applicant argues there are significant differences between the assay methods of Craig and those presently claimed (remarks pages 6-7). However this is not persuasive because the claimed invention is not a method, rather the claimed invention examined presently is a product, namely a kit. 
	Applicant remarks page 7 that the claimed kit, the nanoparticle reacts directly with the coated particles causing crosslinking and more scattering of light, increasing level resulting in increased scattering in a direct relationship. Applicant further argues Craig is teaching at Example 15, that 3 reagents are required. However, these arguments are directed to the use of the claimed kit (the type of assay method), not the kit itself. Ultimately, nanoparticles as claimed were known and available to those having ordinary skill in the art at the time.
	Applicant argues that Craig would result in a kit which was different because it would require an extra, separate reagent for indirect assay (i.e., three reagents necessary, sample, antibody coated particles, agglutinating agent). In response, this argument is also not persuasive, for example sample would not be considered a reagent provided in kit form (sample is what the kit would be relied upon). Further, regarding claim 28, claim 28 of the present application does not appear to be limited to only two reagents (see claim 28 recites the open transitional language “comprising”). For the reasons as indicated in the pending art rejection previously and above, the combination of the cited art does address the claim because the combination of the art results in a kit comprising the same components.
	At remarks pages 7-8 Applicant argues the claimed kit can function over the entire range of 0.5-50 mg/L, arguing that Craig is for high concentrations of analyte only. However, Applicant’s arguments fail to indicate or identify any particular claimed structure in the claimed kit that would distinguish the claimed kit from that as taught by the combination of the prior art. 
	Similarly, at remarks page 8 Applicant argues the kit is for diagnostic assay, that the prior art would necessarily need to measure calprotectin down to a diagnostic range and function with precision over a wide range of calprotectin concentration including low levels. In response however, the claimed intended use/functional limitations fail to clearly limit the claimed kit to any particular additional structures/structural components that would be responsible for these argued functional goals. In particular, the prior art is teaching the same structural components as presently claimed, and there is no reason it would not be expected capable of the same intended uses (the prior art and the claimed kit are structurally indistinguishable).
	For the reasons as discussed in detail above, Applicant’s arguments that no cited art teaches a direct assay method for calprotectin (remarks page 9), are unpersuasive. This argument is directed to the intended (a direct assay method), and as indicated above, the prior art does address the nanoparticles as claimed. 
	For all of these reasons, Applicant’s arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641